580 F.2d 369
1978-2 Trade Cases   62,203
NORTHERN CALIFORNIA SUPERMARKETS, INC., Plaintiff-Appellant,v.CENTRAL CALIFORNIA LETTUCE PRODUCERS COOPERATIVE et al.,Defendants-Appellees.
No. 76-1456.
United States Court of Appeals,Ninth Circuit.
Aug. 11, 1978.

Appeal from the United States District Court for the Northern District of California; William H. Orrick, Jr., Judge.
Before SMITH,* DUNIWAY and WALLACE, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed for the reasons stated by the trial judge, Judge Orrick, in his opinion.  Northern California Supermarkets, Inc. v. Central California Lettuce Producers Cooperative, et al., N.D.Cal., 1976, 413 F.Supp. 984.  See also, the opinion of the Federal Trade Commission in the matter of Central California Lettuce Producers Cooperative, et al., Docket No. 8970, July 25, 1977, C.C.H. Trade Regulation Reports, P 21,337.


2
Affirmed.



*
 The Honorable J. Joseph Smith, Senior United States Circuit Judge for the Second Circuit, sitting by designation